Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  156882 & (17)(18)(19)                                                                                    Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 156882
                                                                   COA: 339885
                                                                   Kent CC: 17-001236-FH
  ROBERT ANGELO MYERS, II,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration and motion to
  amend application are GRANTED. The application for leave to appeal the October 30,
  2017 order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2018
         t0321
                                                                              Clerk